DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,272,559. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11,272,559 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 11,272,559:

Pending Application 17/590,151
U.S. Patent No. 11,272,559
1. A system for obtaining sensor information to locate a plurality of portable devices, said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link, wherein the plurality of portable devices includes the first portable device; a second controller device operable to communicate with a second portable device via a second communication channel over a second communication link, wherein the plurality of portable devices includes the second portable device; a communication supervisor configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link such that simultaneous communications over the first communication link and the second communication link occur over at least one of different channels and different times; and a plurality of sensor devices, each sensor device of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications of the first communication link and the second communication link.
1. A system for obtaining sensor information to locate a plurality of portable devices, said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link, wherein the plurality of portable devices includes the first portable device; a second controller device operable to communicate with a second portable device via a second communication channel over a second communication link, wherein the plurality of portable devices includes the second portable device; a communication supervisor including a communication supervisor processor that is separate from a first processor of the first controller device and separate from a second processor of the second controller device, the communication supervisor configured to direct the first controller device and the second controller device to communicate respectively with the first portable device and the second portable device via the first communication link and the second communication link, wherein the communication supervisor directs first communications between first controller device and the first portable device and directs second communications between the second controller device and the second portable device, wherein the communication supervisor directs the first and second communications to occur simultaneously; wherein the communication supervisor determines at least one of a first time and a first frequency for the first communications and at least one of a second time and a second frequency for the second communications, wherein the at least one of the first time and the first frequency is different from the at least one of the second time and the second frequency; Applicant: DENSO International America, Inc. Appl. No.: 16/660,856 Page No.: 3 wherein the communication supervisor directs transmissions for the first communications according to the at least one of the first time and the first frequency and directs transmissions for the second communications according to the at least one of the second time and the second frequency, wherein detection of sensor information associated with the first portable device is conducted with respect to the first communications transmitted according to the at least one first time and first frequency, wherein detection of sensor information associated with the second portable device is conducted with respect to the second communications transmitted according to the at least one second time and second frequency; a plurality of sensor devices, each sensor device of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications of the first communication link and the second communication link, wherein the sensor information for the first portable device is based on the sensed characteristic for communications of the first communication link, wherein the sensor information for the second portable device is based on the sensed characteristic for communications of the first communication link; wherein the communication supervisor provides, directly to the plurality of sensor devices, first information pertaining to the at least one of the first time and the first frequency for the first communications to enable the plurality of sensor devices to obtain the sensed characteristic with respect to communications of the first communication link; wherein the communication supervisor provides, directly to the plurality of sensor devices, second information pertaining to the at least one of the second time and the second frequency for the second communications to enable the plurality of sensor devices to obtain the sensed characteristic with respect to communications of the second communication link; and Applicant: DENSO International America, Inc. Appl. No.: 16/660,856 Page No.: 4 wherein a first location of the first portable device is determined based on the sensor information, and wherein a second location of the second portable device is determined based on the sensor information.


The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 11,272,559.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stitt et al. (US Patent No. 9794753).

As to claim 16, Stitt teaches a system for obtaining sensor information to locate a plurality of portable devices (fig. 1 and abs, monitor devices may sense characteristic information about the signal from the portable device, and determine location of the portable device), said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a second controller device operable to communicate with a second portable device via a second channel over a second communication link (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a communication supervisor configured to direct communications (fig. 1, #160, col. 5, lines 36-42, command any type of communication); a plurality of sensor devices (fig. 1, #120), each of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications transmitted via the first communication link and the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications); and a locator operable to determine location information about the first portable device based on the sensed characteristic obtained with respect to communications on the first communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52), the locator operable to determine location information about the second portable device based on the sensed characteristic obtained with respect to communications on the second communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52).  
As to claim 17, Stitt teaches wherein the communication supervisor is configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link (fig. 1, fig. 5, col. 5, lines 32-44, control communications).  
As to claim 18, Stitt teaches wherein the communication supervisor is the first controller device (fig. 1, fig. 5, col. 5, lines 61-67, Although the equipment control 160 is depicted separate from a fixed position device, it should be understood that the equipment control 160 may be incorporated into the fixed position device, such as the master device 110).  
As to claim 19, Stitt teaches wherein the communication supervisor is configured to A) instruct the first and second controllers and/or at least one sensor of the plurality of sensor devices criteria -65-for selection of or a command to monitor a portable device of the plurality when there is a conflict (fig. 1, fig. 5, adjusting one or more parameters to substantially avoid or mitigate fading effects); or B) instruct the first and second controllers and/or at least one sensor of the plurality of sensor devices to determine independently which portable device of the plurality to monitor when there is a conflict (fig. 1, col. 12, lines 1-5, the controller 112 may have the communication schedules for the links in memory, and may control the schedules to substantially minimize timing conflicts or resource conflicts in master device 110 or the monitor devices 120).  
As to claim 20, Stitt teaches wherein the first and second channels are the same (fig. 1, #140 for plurality of portable devices). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitt et al. (US Patent No. 9794753) in view of Licul (US Publication 20080307025).

As to claim 1, Stitt teaches a system for obtaining sensor information to locate a plurality of portable devices (fig. 1 and abs, monitor devices may sense characteristic information about the signal from the portable device, and determine location of the portable device), said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link, wherein the plurality of portable devices includes the first portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a second controller device operable to communicate with a second portable device via a second communication channel over a second communication link, wherein the plurality of portable devices includes the second portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a communication supervisor configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link (fig. 1, #160, col. 5, lines 36-42, command any type of communication) and a plurality of sensor devices (fig. 1, #120), each sensor device of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications of the first communication link and the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications). Although, Stitt further mention that the master device 110 may be communicating with more than one portable device 10.  The timing information may also identify which portable device 10 is associated with each communication window so that the monitor device 120 may track or monitor multiple portable devices 10 with a single radio or communication interface 124. It should be understood that the monitor device 120 is not limited to configurations with a single radio, and that the communication interface 124 may include one or more radio interfaces (see col. 25, line 62- col. 26, line 4, i.e. multiple portable devices simultaneously communicating with the master device). However, Stitt fails to explicitly mention that a communication supervisor configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link such that simultaneous communications over the first communication link and the second communication link occur over at least one of different channels and different times.
In an analogous field of endeavor, Licul teaches a communication supervisor (fig. 1, #16, and pp0007, commands and control upstream and downstream communications) configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C) such that simultaneous communications over the first communication link and the second communication link occur over at least one of different channels and different times (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 2, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches comprising a locator operable to determine a location of the first portable device relative to the plurality of sensor devices based on the sensed characteristic obtained with respect to communications of the first communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52), the locator operable to determine a location of the second portable device relative to the plurality of sensor devices based -61-on the sensed characteristic obtained with respect to communications on the second communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52).  
As to claim 3, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the sensed characteristic obtained by each sensor device of the plurality of sensor devices is associated with the first portable device based the communications analyzed for the sensed characteristic being associated with the first communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications), and wherein the sensed characteristic obtained by each sensor device of the plurality of sensor devices is associated with the second portable device based the communications analyzed for the sensed characteristic being associated with the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications).
As to claim 4, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further mention that the primary communication link 140 may involve communications over more than one communication channel.  The timing information may identify to the monitor device 120 which communication channel to monitor for a given time period or window (see col. 25, lines 40-45). However, does not explicitly mention wherein the communication supervisor directs the first controller device to conduct communications via the first communication link at a time different from communications transmitted during the second communication link between the second controller device and the second portable device.
In an analogous field of endeavor, Licul teaches wherein the communication supervisor directs the first controller device to conduct communications via the first communication link at a time different from communications transmitted during the second communication link between the second controller device and the second portable device (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 5, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein: the first controller device is operable to communicate via the first communication link with a first plurality of portable devices from among the plurality of portable devices; the first plurality of portable devices including the first portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); the second controller device operable to communicate via the second communication link with a second plurality of portable devices from among the plurality of portable devices; and the second plurality of portable devices including the second portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices).  
As to claim 6, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the sensed characteristic of communications obtained by each sensor device of the plurality of sensor devices is associated with at least one of the first plurality of portable devices based on the communications analyzed for the sensed characteristic being associated with the first communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications), and wherein the sensed characteristic obtained -62-by each sensor device of the plurality of sensor devices is associated with at least one of the second plurality of portable devices based the communications analyzed for the sensed characteristic being associated with the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications).  
As to claim 7, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein: communications transmitted via the first communication link are transmitted via a first plurality of communication channels; the first plurality of communication channels includes the first communication channel (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices, and col. 10, lines 24-26, The communication system 100 may utilize one or more primary communication links 140 between the portable device 10 and a master device 110); communications transmitted via the second communication link are transmitted via a second plurality of communication channels; and the second plurality of communication channels includes the second communication channel (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices, and col. 10, lines 24-26, The communication system 100 may utilize one or more primary communication links 140 between the portable device 10 and a master device 110).  
As to claim 8, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the first and second channels are the same (fig. 1, #140 for plurality of portable devices).  
As to claim 9, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. However fails to explicitly mention wherein the first controller device and the second controller device communicate simultaneously, wherein simultaneous communications are transmitted via the first and second plurality of communication channels such that simultaneous communication via the same communication channel is avoided.  
In an analogous field of endeavor, Licul teaches wherein the first controller device and the second controller device communicate simultaneously, wherein simultaneous communications are transmitted via the first and second plurality of communication channels such that simultaneous communication via the same communication channel is avoided (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).  
As to claim 10, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein: each sensor device of the plurality of sensor devices includes a plurality of radios (fig. 5, col. 12, lines 13-15, For instance, the monitor device 120 may include one or more processors (controllers 122) and one or more antennas and transmit and receive radios); each radio of the plurality of radios is operable to obtain the sensed characteristic of communications received via a selected communication channel (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications); and the plurality of radios of each sensor device of the plurality of sensor devices enable simultaneous sensing of communications transmitted via different communication channels (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 11, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein:  -63-the each sensor device of the plurality of sensor devices includes a plurality of radios; each radio of the plurality of radios is operable to obtain the sensed characteristic of communications received via a selected communication channel (fig. 5, col. 12, lines 13-15, For instance, the monitor device 120 may include one or more processors (controllers 122) and one or more antennas and transmit and receive radios); and the plurality of radios of each sensor device of the plurality of sensor devices enable simultaneous sensing of communications transmitted via the same communication channel (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 12, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the selected communication channel utilized by a first radio of the plurality of radios is included in the first plurality of communication channels (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49), and wherein the selected communication channel utilized by a second radio of the plurality of radios is included in the second plurality of communication channels (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 13, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the communication supervisor is the first controller device (fig. 1, fig. 5, col. 5, lines 61-67, Although the equipment control 160 is depicted separate from a fixed position device, it should be understood that the equipment control 160 may be incorporated into the fixed position device, such as the master device 110), and wherein the first controller device and the second controller device are configured to communicate with each other via a third communication link (fig. 1, col. 7, lines 4-6, where A and B fixed position devices communicate with one another using any available wired or wireless communications link); and wherein the first communications link includes multiple connections with a connection for each of the first plurality of portable devices, wherein the connection for the first portable device is independent of other connections shared on the first communication link with other portable devices of said first plurality (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49), wherein the second communications link includes multiple connections with a connection for each portable device of the second plurality of portable devices, wherein the connection of the second portable device is independent of other connections shared on the second communication link with other portable devices of the second plurality (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 14, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the plurality of sensor devices are operable to communicate via the third communication link, and the third communication link is a wired communication link separate from the first and second communication links (fig. 1, col. 7, lines 4-6, where A and B fixed position devices communicate with one another using any available wired or wireless communications link).  
As to claim 15, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the first controller and the second controller are the same controller (fig. 1, fig. 5, col. 6, lines60-65, the role of the master device 110 in yet another embodiment may be performed by two or more fixed position devices simultaneously).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645